ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_06_EN.txt. 115

DISSENTING OPINION BY Dr. ECER.
[Translaiion.| |
Part I of the Special Agreement.

I.
Criminal character of the incident on October 22nd, 1946.

Both the Parties have stigmatized the incident of October 22nd,
1946, as a crime. However, the International Court is not a
criminal court. The Special Agreement did not ask it to decide
whether Albania had committed this crime, or had participated
in its commissicn as an accomplice. The Special Agreement
requires the Court to give judgment as to Albania’s responsibility
in international law, that is to say without describing it either as
a criminal or as a non-criminal (civil) responsibility. But Great
Britain has founded her submissions in regard to Albania’s respon-
sibility primarily on the allegation that Albania laid the mines or
took part as an accomplice in laying them, i.e., on an accusation
of a definitely criminal character.

I regard the incident of October 22nd, 1946, as an abominable
international crime, very close to an act of terrorism as defined by
the Convention for the Prevention and Punishment of Terrorism,
dated November 16th, 1937, a convention which has unfortunately
never been ratified.

In my view there is no doubt that this action was prepared,
organized and carried out with a view to disturbing the peace in
the Adriatic and the peaceful relations between Great Britain and
Albania.

It is a fact that has been established during the proceedings
that Albania and Great Britain were desirous in 1946, before
the incident of October 22nd, of establishing diplomatic relations.
I refer to the Albanian note of May 21st, 1946, and to the British
Admiralty's telegram to the Commander-in-Chief of the Mediter-
ranean Fleet dated September 21st, 1946. The two States were
negotiating for the establishment of diplomatic relations. The
negotiations were not secret. I am convinced that the Albanian
statesmen could not have been intending to effect an establish-
ment of diplomatic relations with Great Britain by an attack upon
the British ships, either by participating in the commission of such
an attack or by failing to prevent it, by warning the ships. The
logical conclusion must be that there was somebody—perhaps a
State, or perhaps a group of militarist adventurers having ships
at their disposal and acting on their own behalf, who were resolved,

115
DISSENTING OPINION BY Dr. ECER 116

at any price, to prevent the establishment of diplomatic relations
between Albania and Great Britain—who wished to prevent
the attainment by that means of peace in that disturbed region.
History, even in the twentieth century, has furnished examples
of such lawless acts.

The perpetrator of this crime directed his attempt primarily
against the four British ships, but, in my opinion, he also wished
to strike against Albania.

II.
The laying of mines by Albania.

Great Britain has virtually abandoned the charge that Albania
herself laid the mines and now alleges that two Yugoslav ships
laid them. Nevertheless, Great Britain formally maintained that
charge in No. 2 of her final submissions. Albania submitted a
conclusion (also numbered 2) definitely contrary to the British
submission.

The Court has stated in its Judgment :

“Although the suggestion that the minefield was laid by Albania
was repeated in the United Kingdom statement in Court on
January 18th, 1949, and in the final submissions read in Court
on the same day, this suggestion was in fact hardly put forward
at that time except pro memoriae and no evidence in support was
furnished.

In these circumstances, the Court need pay no further attention
to this matter.”

By this declaration, the Court has, in my opinion, rejected
the accusation to the effect that Albania had herself laid the
mines ; but, in view of the fact that Great Britain has definitely
maintained and repeated this extremely grave accusation in her
final submissions, I consider that Albania was entitled to have
this British submission explicitly contradicted.

III.

Participation of Albania in the minelaying (collusion, complicity).

The alternative accusation (and submission) presented by Great
Britain is that of complicity. Great Britain employed that term
in paragraphs 77 (complicity) and 94 of her Memorial (direct
complicity). The facts adduced by Great Britain in support of
this second accusation for the most part constitute complicity.
The Judgment has preferred the notion of “collusion”. I am not
particularly concerned with the terminology.

116
DISSENTING OPINION BY Dr. ECER 117

In any case, what is meant is participation in the laying of the
mines, i.e., in a crime, having regard to the circumstances of the
incident of October 22nd, 1946. But this participation (collusion)
of Albania in the minelaying has not been proved. The Judgment
states that the facts alleged by Great Britain as evidence of collusion
between Albania and Yugoslavia, even so far as they are established,
lead to no firm conclusion, and it continues: ‘‘the origin of the
mines laid in Albanian territorial waters remains a matter for
conjecture. It is clear that the existence of such a treaty .... however
close may be the bonds uniting its signatories, in no way leads to
the conclusion that they participated in a criminal act.” I agree.
But that statement is merely a partial rejection of the second
British theory (submission). That submission is not limited to
Albano-Yugoslav complicity. It does not even mention Yugo-
slavia. It concludes in favour of the complicity (collusion) of
Albania with the author of the minelaying, whoever he may be.
It is true that Great Britain has never in her pleadings or speeches
alleged any other collusion (complicity) than that between Albania
and Yugoslavia. But in her final submissions, she chose a more
general form, which implies the participation of Albania in the
laying of the mines, by whatever agency. Albania replied to this
British submission by her own conclusions Nos. 3 and 4, in which
she asked the Court to find that ne complicity (collusion) on the
part of Albania had been established, without making mention of
any particular author. And so both Parties have asked the Court
to decide whether the participation (complicity or collusion) of
Albania in the minelaving has been proved, no matter by whom
they were laid.

But the Court’s Judgment confines itself to Albano-Yugoslav
collusion (complicity). Consequently, it has given no answer to
the conclusions of the two Parties in regard to the collusion (com-
plicity) of Albania with some other author of the minelaying. A
reply by the Court on this point was all the more called for because
--apart from the fact that both Parties had asked for it---the Court
itself has stated in the Judgment that ‘in the light of the
information now available, the authors of the minelaving remain
unknown’. The fact that the Judgment keeps silence as to this
complicity (collusion) between Albania and the unknown author
of the crime leads one to conclude that the Court did not consider
this complicity (collusion) to have been proved. But, in view of
the clear and precise submissions of the two Parties, I consider that
the Court was bound to state, in express terms, that the complicity
or participation of Albania in the laving of the mines, by whatever
agency effected, has not heen established

lly
DISSENTING OPINION BY Dr. ECER 118

IV.

The Albanian cognizance of the laying of the mines.

1. The problem.

The third legal basis of Aibanian responsibility alleged by Great
Britain is Albania’s failure to notify the existence of a minefield
(since she could not remove the mines) or to warn the four British
ships on October 22nd, 1946, although at that time she was aware
of the existence of the minefield.

The juridical basis of Albania’s responsibility in this matter is
not her actual cognizance, but her failure to take action. Such a
failure naturally implies cognizance.

To establish Albamia’s responsibility on that basis, it would have
been necessary to prove :

(a) that Albania was cognizant of the existence of the mine-
field ;

(b) that it was possible for Albania to have taken action (to
notify the existence of the mines, or at any rate to have warned
the ships).

No direct evidence has been produced that Albania knew about
the minefield. Here again, we are in the sphere of indirect evidence,
indications and presumptions. The conclusions of the Experts
themselves are based on indications, presumptions and conjectures.

The question therefore arose whether it was possible, after
examining the evidence, to become convinced that it was really
impossible for Albania to have been unaware of the existence of
the minefield, with the result that Albania’s cognizance of the
matter was judicially established.

2. General observations concerning indirect evidence (by presump-
tions and indications).

I would recall the wise advice given to international judges by
Sandiffer, Evidence before International Tribunals, Chicago, 1939,
page 3. He emphasizes the peculiar character of international
procedure and the grave consequences which may follow from a
judicial error, and he concludes: ‘‘The vital interests of States,
directly concerning the welfare of thousands of people, may be
adversely affected by a decision based upon a misconception of
facts.” And because the illegal act of October 22nd, 1946, was
in reality a criminal act, it is useful to quote per analogiam another
wise piece of advice, on this occasion given by a British jurist.

18
DISSENTING OPINION BY Dr. ECER 119

Taylor writes in-his Tveatise on the Law of Evidence as admimis-
tered in England and Ireland, 1920, page 115: ‘‘But to affix on
any person a stigma of crime requires a higher degree of assurance,
and juries will not be justified in taking such a step, except on
evidence which excludes from their mind all reasonable doubts.”
This advice is all the more cogent in the case of States.

(a) Proofs by presumptions.

The question arises whether there is really, in international law,
a presumptio juris applicable to the present case. I find the reply
in two works on international law : Sandiffer in his work quoted
above, Evidence before Iniernational Tribunals, Chicago, 1939,
page 99, has quoted Ralston, who enumerates a few presumptions
which in his opinion are recognized by international courts, and
two of which are, I believe, applicable to the present case:

(i) “The uniform presumption of the regularity and validity of
all acts of public officials.”

(ii) “The legal presumption .... of the regularity and necessity of
governmental acts.”

Schwarzenberger, International Law, 1945, page 396, writes:
“Still stronger is the presumption that States are acting in accord-
ance with international law...”

The author bases this opinion on the decision of the Permanent
Court of International Justice in the case known as ‘‘German
Interests in Upper Silesia’, 1926.

In this decision the Permanent Court was dealing with the
question ‘‘whether or not there had been an abuse of right by
Germany’, and stated that ‘‘such an abuse cannot be presumed”’.

I consider therefore that in international law there is a presump-
tion in favour of every State, corresponding very nearly to the
presumption in favour of the innocence of every individual in
municipal law. There is a presumptio juris that a State behaves
in conformity with international law. Therefore, a State which
alleges a violation of international law by another State must prove
that this presumption is not applicable in some special case ; but

119
DISSENTING OPINION BY Dr. ECER 120

it is not possible to combat a presumption of legal conduct by
another presumption.

(b) Proofs by indication.

The Counsel of the two Parties differed as to the degree of
certainty attainable by a proof based on indications. Great
Britain alleged that it suffices if the conclusion is beyond all
reasonable doubt, though that would not absolutely exclude a
different conclusion.

The Albanians contended that the conclusion drawn from the
indications must be the only possible one, in view of the circum-
stances.

I think that one cause of this disagreement was the confusion
made by the Parties between conclusions and hypotheses. A con-
clusion is not a hypothesis. Obviously, the number of hypotheses
will be greater than the number of conclusions.

In my opinion, therefore, it suffices if a conclusion drawn from
the indications is the only rational conclusion, having in view the
concrete circumstances of the case. If two or more rational con-
clusions are possible, we must choose between them according to
the general principle of law: in dubio pro reo.

In regard to the probative value of indications, we must bear
in mind: (a) the danger of an indirect proof: this danger arises
because the conclusion is reached by reasoning, and this, as
experience teaches, is a frequent source of errors; (6) the nature
of the indirect proof: this is well described by Taylor, who writes
on page 74 of his work, already quoted, A Treatise on the Law
of Evidence as administered in England and Ireland, 1920:

“They [the jury] must decide, not whether these facts [indica-
tions] are consistent with the prisoner’s guilt, but whether they are
inconsistent with any other rational conclusion.”

Georges Vidal, in his Cours de Droit criminel et de Science péniten-
tiaire, 1935, discussing conclusions drawn from indications (he calls
them presumptions), writes :

“Juries and judges should only accept presumptions with extreme
prudence and with considerable reserve in order to avoid judicial
errors which are too easily made.”

After these preliminary remarks, and with the reserve which is
proper for a judge when considering indirect evidence, I shall
now examine the proofs of Albania’s responsibility, on the basis
of cognizance.

120
DISSENTING OPINION BY Dr. ECER 121

3. Examination of the proofs.

The conclusion reached in the Judgment that the laying of the
minefield could not have been accomplished without the knowledge
of the Albanian Government is based on:

(A) the conduct of Albania both before and after the catastrophe
of October 22nd, 1946 ;

(B) the facts concerning the possibility of observing the
minelaying from the Albanian coast.

As cognizance does not suffice by itself to constitute a Jegal basis
of responsibility, the judgment has added a third conclusion
concerning the time at which Albania became cognizant of the
minelaying.

ad A. The conduct of Albania.

The Court considers it to have been clearly established that
Albania kept a very vigilant watch over the territorial waters in
the North Corfu Channel; but the Judgment is silent regarding
another fact which was dlso clearly established by the evidence
of the Albanian witnesses, namely, that the system of vigilance and
that of the coastal defences was very inadequate. The presence
of a look-out post at Denta Point was not established. That
proves the inadequacy of the Albanian system of vigilance in
regard, precisely, to the incident which is the subject of the
proceedings.

The Judgment also omits to say that the inadequacy of the
vigilance was recognized by Great Britain. For the representative
of Great Britain admitted in his final address that the local
authorities might have been unaware of the minelaying.

The Judgment also refers to the notes of the Albanian Govern-
ment in which the latter expressed its intention of keeping a jealous
watch over its territorial waters. Those notes prove nothing except
that the Albanian Government was insisting on its right to regulate,
and even to forbid, foreign ships from entering Albanian territorial
waters without permission from the Albanian Government.

That Government was convinced that it possessed that right,
and therefore in its notes it insisted upon its right. The govern-
ment of any State would have acted in the same way, and nothing
can be deduced from such conduct, which is even a part of the duty
that every government owes towards its own people. But even
if the coastal guards had exercised strict vigilance, that fact would
not suffice to justify the conclusion that the ignorance of the
Albanian Government was a priori improbable.

The Judgment next refers to the evidence of Captain Ali Shtino.
We read in the Judgment: ‘“‘The Court also noted the reply of

I2T
DISSENTING OPINION BY Dr. ECER 122

Captain Ali Shtino to a question put by it ; this reply shows that the
witness, who had been called on to replace the Coastal Defence
Commander for a period of thirteen to fifteen days, immediately
before the events of October 22nd, had received the following
order : ‘That the look-out posts must inform me of every movement
fin the Corfu Channel], and that no action would be taken on our
part.’”’

The value which the Judgment assigns to Captain Shtino’s answer
is not clearly brought out in that quotation. A reader of the
Judgment can only guess that the Court has interpreted this answer
as indicating a change in an earlier order which might have embar-
rassed the minelayers, in other words, that a counter-order had been
given to the coastal guards with the object of preventing inter-
ference with the minelaying. But that interpretation is not justi-
fied. A perusal of Captain Shtino’s evidence shows at once that
this part of his testimony refers to the incident on May 15th, 1946.

Captain Shtino was being questioned as to the incident when the
Albanian battery fired in the direction of the British ships. In
regard to that incident, he stated that when he temporarily took
the place of the officer commanding the coast defences a few days
before October 22nd, 1946, that officer told him-that the look-out
post should report to him any movements observed in the Channel,
and that no action was to be taken. It is evident from the context
that the witness was thinking of the gunfire incident on May 15th,
1946 ; what he meant was that an order had been given not to
take any action, so as to prevent a repetition of the incident of
May 15th, 1946.

As regards the telegrams sent by Albania to the Secretary-General
of the United Nations on November 13th and 27th, 1946, the
conclusions which the Judgment draws from these two telegrams
seem to be ill-founded. If we confine ourselves to the evidence
filed with the Court, we find that Albania learned for the first time
that a minefield had been discovered from the British note of
December gth, 1946. But. in that note, Great Britain already
accused Albania of having laid the mines or of complicity in the
minelaying. Albania replied on December 21st, 1946. She
expressed her profound regret, stigmatizing the laying of the mines
as an inhuman act, but naturally she rebutted the accusation that
it was she who had laid the mines or caused them to be laid. It is
entirely natural that for Albania the first thing to do was to defend
herself against a criminal accusation. She protested to Great
Britain, and in my view that protest sufficed.

She could not protest to a State unknown, so she protested to
Great Britain, the country which had formulated the accusation.
It seems that the Judgment attributes great importance to the
fact that Albania omitted to notify the existence of the minefield
after it had been discovered by the British on November 13th, 1946.

122
DISSENTING OPINION BY Dr. ECER 123

The reader might gain the impression that the failure to do this,
after November 13th, 1946, was an additional indication of Albania’s
cognizance of the minefield: that interpretation is not justified.
The following fact must be taken into consideration : Great Britain
had sent a note to Albania on November Ioth, 1946, informing the
Albanian Government that the sweep would be carried out on
November rath, 1946, and that the operation had been unanimously
recommended by the Central Mine Clearance Board on Novem-
ber Ist.

The functions of this agency, which had been created by the
Great Powers under the Agreement of November 22nd, 1945, are
described in Annex 3 of the British Memorial. In paragraph 6
of that Annex one of the functions of the central agency was
described as follows :

(i) to promulgate reports on experience gained in the course

of operations.

There had thus been created for this task a special bureau, the
duties of which are set forth in paragraphs 13 to 16 of Annex 3 of
the British Memorial ; from all these provisions it 1s apparent that
the responsibility for notifying minefields discovered in the course
of sweeps rested on the Central Board in London and on its sub-
ordinate bodies. Hence we may conclude that Albania, who was
acquainted with the functions of this central agency from the
documents which she received between October 1945 and October
1946 (see paragraph ro of the British Memorial), did not consider
it to be her duty to notify the discovery of the minefield, seeing
that that was the duty of the Central Board in London. This
omission cannot therefore be interpreted as an additional indication
of Albania’s cognizance of the minelaying.

Apart from the fact that Albania only learned by the British note
of December oth, 1946, that a minefield had been discovered on
November 13th, 1946, the indications mentioned in the Judgment
in regard to Albania’s conduct would be quite consistent with
Albania’s ignorance of the minelaying. But the Judgment keeps
silence in regard to other indications, which were established by the
procedure, and which lead to an opposite conclusion, that is to the
conclusion that Albania was not cognizant of the minefield.

The Judgment omits to mention that Albania gave her consent,
in principle, to the sweep announced by Great Britain in her note of
November roth, 1946, and that she proposed a mixed commission
to determine the area to be swept (Great Britain gave no answer
to this proposal), and finally that Great Britain herself has admitted
that the Albanian local authorities may not have known about the
minelaying. Therefore, if the Judgment reaches the conclusion
that the conduct of Albania before and after the catastrophe is
evidence (of course, indirect) of Albania’s cognizance, it does so by
a line of reasoning which is in contradiction with the general rule

123
DISSENTING OPINION BY Dr. ECER 124

of law concerning the evaluation of indications. I have in mind
the rule which I referred to above (p. 119, Taylor).

In my opinion, the indications regarding Albania’s conduct
which are set forth in the Judgment in no way prove that Albania
was aware of the existence of the minefield. But even if, per
inconcessum, it were admitted that these indications justify that
conclusion, it ought to be added that they also justify an opposite
conclusion. In a case where several rational conclusions are
possible, a choice must be made between them in accordance with
the general principle of law 1m dubio pro veo. But the indications
which the Judgment has omitted to mention, and to which I have
referred above, tilt the balance in favour of the conclusion that
Albania was not cognizant of the existence of the minefield.

ad B. The possibility of observation.

The second series of facts mentioned in the Judgment as leading
to the conclusion in favour of Albania’s cognizance relate to the
possibility of observing the minelaying from the Albanian coast.
The Judgment begins by mentioning three considerations which
the Court had in view, and then goes on to analyse the Experts’
report.

(a) The Court's three considerations :

(aa) The geographical configuration of the Bay of Saranda and
of the Channel prove, according to the Judgment, that the laying
of the mines could not have escaped the vigilance of the Albanian
coast defence commander. However, from a geographical point
of view, the best position for observing anything that happened in
the waters with which we are concerned in this case was Denta
Point : it was off Denta Point that the mines had been laid. But
there was no look-out post on Denta Point ; that is admitted by the
Judgment. Consequently, in the absence of any look-out at the
point which is of chief geographical importance, the geographical
configuration does not justify the conclusion referred to above.

(bb) The time availabie for the minelaying operation was
sufficient, according to the Judgment, for the attention of the look-
out posts at Cape Kiephali and San Giorgio Monastery to have been
drawn toit. Thatis sheer conjecture. Ifthe minelaying had been
effected under favourable conditions, it could perhaps have been
observed, but if it was effected by night, under unfavourable
conditions (cloudy and rainy weather, etc., as indicated in the
Mediterranean Pilot for October 1946), it would certainly not have
been observed. The hour at which the mines were laid was not
established, and could not be established, during the debates ;
nothing is known about the weather conditions when the mines
were laid, and the conclusion of the Judgment on that point is
based upon simple conjectures.

124
DISSENTING OPINION BY Dr. ECER 125

(cc) As the Judgment refers, in support of its conclusion, to
the distance from the coast at which the minelaying ships must have
passed, it must be borne in mind that there was no observation post
at Denta Point. Besides, even if the minelaying ships had been
seen, it does not follow that the operation itself would have been
observed! A distinction must be drawn between the passage of
the minelaying ships and the minelaying operation.

(b) The Experts’ opinion.

Lastly, the Court has analyzed the report of the Experts in which
it finds confirmation for the conclusion that Albania was cognizant
of the minelaying.

In their first report, the Experts dealt with the visibility and
the audibility of the minelaying. In their second report, they
confined themselves solely to the question of the visibility of the
passage of the minelaying ships and of the minelaying operation
itself.

As regards the audibility of the minelaying operation, the con-
clusion at which the Experts arrived in their first report is subject
to strict reservations. They said that in less favourable circum-
stances it would nevertheless be impossible to hear the operation,
and they even added a sentence which is of great importance for
the whole question of observation : ‘“We are not in possession of
sufficient information as to the conditions when the mines were
laid to give a more definite statement.” But even during their
enquiry on the spot they were not able to obtain any fuller infor-
mation.

The Experts’ enquiries were therefore concentrated on the
problem of visibility. In their first report their conclusion regard-
ing visibility lacked precision. In their second report the Experts
were more categorical. Their conclusion is quoted in the Judgment.
If one reads it carefully, it is evident that the reply is only cate-
goricalin appearance. In reality, the reply of the Experts, in spite
of its categorical form, is just as conditional as that in the first
report. Their conclusions are based on five facts, two of which—
the existence of a look-out post at Denta Point and the prevalence
of normal weather conditions at the time of the minelaying—have
not been established. These two facts, or conditions, in conjunc-
tion with three others, constitute the sole basis of the Experts’
conclusions. If one of these conditions is not established, the whole
basis collapses. The Judgment admits that the existence of a
look-out post at Denta Point has not been established. The
weather conditions have only been ascertained for October ; in
that month they were unfavourable. If the mines were laid before
October—a point which the Court has not succeeded in establishing
—-the conditions under which the mines were laid, at an unknown
time, are also unknown. It follows that the conclusions of the

125
DISSENTING OPINION BY Dr. ECER 126

Experts in regard to visibility do not afford any judicial evidence
proving that it was impossible for Albania to have been ignorant
of the minele ying.

(c) The time at which cognizance was acquired.

Even if we accept the conclusion of the Judgment that the
coastguards must necessarily have noticed the minelaying, that
is still not enough to establish Albania’s responsibility. And so
the Judgment—quite rightly—considers the question of the time
at which the Albanian authorities became-cognizant of the mine-
laying. It is, as I have said, quite impossible to determine that
time in any manner which could be called probative, in a judicial
sense. The Court has based its conclusion concerning the time at
which Albania became cognizant of the minelaying upon a conjec-
ture.

The Judgment accepts as the last possible moment the night of
October 21st-22nd, 1946. In that case, as the Judgment admits,
it would have been impossible for Albania to notify the minefield
to the shipping of all States, but—still according to the Judgment—
it would have been possible to warn the British ships whose approach
was reported to the coast defence command about I p.m. on
October 22nd. We are therefore to suppose that the coast defence
command was cognizant of the minefield at 1 p.m. on October 22nd,
1946. The commander, who at that time was Captain Shtino,
has deposed before the Court that he knew nothing of any mine-
field in the Corfu Channel. The Judgment says nothing whatever
about this testimony, though it has not tried to show that he was
unworthy of credence. It simply assumes that the coast defence
command was cognizant of the minefield at that time, a simple
conjecture which is uncorroborated by any evidence.

4. Summary.

For the foregoing reasons, I am unable to accept the conclusion
of the Judgment that the laying of the minefield which caused
the explosions on October 22nd, 1946, could not have escaped the
knowledge of the Albanian Government.

I consider that that conclusion, so far from being based on
well-established evidence, is only supported by presumptions and
even by conjectures.

I have accordingly reached the following conclusions :

(A) The Albanian Government’s knowledge of the minelaying
has not been judicially established.

In support of this conclusion, I invoke the following additional
reasons :

(a) Great Britain admitted, in Sir Frank Soskice’s speech,
that the local authorities might not have known of the minelaying.

(6) If Albania had really known of the presence of the mine-
field, she could have removed the mines; she had almost three

126
DISSENTING OPINION BY Dr. ECER 127

weeks, from October 22nd to November 13th, to get rid of the
traces of this crime of which, according to Great Britain’s allegation,
she was cognizant.

(c) It is an established fact that, in 1946, before the incident
of October 22nd, Albania was desirous of establishing diplomatic
relations with Great Britain. Negotiations were proceeding. The
incident on October 22nd, 1946, naturally put an end to these
efforts. But I am convinced that if the Albanian Government
had known about the laying of the mines (the evident purpose
of which was to provoke an incident and so wreck the negotiations),
it would have done everything in its power to prevent the mine-
laying, or if that had been found impossible, to notify it or at
any rate to warn the ships.

(d) The conclusion that Albania was cognizant of the mine-
laying is in reality a presumption of fact. It is not sufficient to
annul the legal presumption of international law according to
which States act in conformity with international law.

(B) Even if one admitted the conclusion that Albania had known
of the minelaying, it would still be necessary to establish the facts
determining her duty to take action: in the first place, the time
at which Albania acquired this cognizance and, hence, the fact that
the coastal guards informed their superior officers, and through
those superior officers the Albanian Government, in sufficient time
to enable that Government to issue a notification, or for the superior
officers to order the removal of the mines, or to give warning to
the British ships on October 22nd, 1946.

Those are facts which were not discussed during the proceedings
and have not been established.

V.
The rules of law.

In general, I agree with the Judgment on the question of law.
But in view of the tendency shown in the opening address of British
Counsel to draw certain legal conclusions (which as a fact were
rejected by the Judgment) from the fact that the minefield was
laid in Albanian territorial waters, I think it would perhaps be
desirable to state in express terms in the Judgment that the respon-
sibility of a State assumes either dolus or culpa on its part. On
that point I would refer to Oppenheim-Lauterpacht, The Inter-
national Law, 1948, p. 311:

127
DISSENTING OPINION BY Dr. ECER 128

“An act of a State injurious to another State is nevertheless not
an international delinquency if committed neither wilfully and
. maliciously nor with culpable negligence.”

VI.

The competence of the Court to assess the amount of compensation.

My reply to this question is as follows :

(a) We must keep strictly to the terms of the Special Agreement,
because that agreement constitutes the fetita of the Parties.

(6) In this Special Agreement, the Parties have asked the Court
to decide whether Albania is or is not bound to pay compensation.
The two Parties did not ask the Court to assess the amount of the
compensation.

(c) The Parties have submitted to the Court a request for a
declaratory judgment. They did not ask the Court to condemn
a Party to make a certain payment. Their request is analogous
to a declaratory action in municipal law.

In consequence, I consider that the Court does not possess this
competence.

Second Part of the Special Agreement.
I.
Operations by the British fleet on October 22nd, 1946.

1. The right of passage of warships through straits.

The Judgment expresses the opinion that the coastal State
has not the right to prohibit innocent passage through straits
in peace time and that, consequently, owing to the exceptional
circumstances in the North Corfu Channel, Albania would have
been justified in regulating the passage of warships through the
strait without, however, prohibiting it or subjecting it to special
permission.

I doubt whether this argument is well founded. In any case,
in 1946 there was no definite rule on the subject. The practice of
States was so varied that no proof of the existence of such a
rule was to be found. Doctrine itself was completely divided.
Nothing was therefore certain. Great Britain might put forward
good reasons to justify her position in law; but Albania also
could invoke sufficient reasons to justify her position, naturally
apart from the argument contained’ in the Albanian General

128
DISSENTING OPINION BY Dr, ECER 129

Staff's communication of May 17th, 1946, concerning all foreign
ships, including merchant ships. At the time of the incident of
October 22nd, 1946, the situation as regards the law was very
confused on the subject of the right of passage. In such a case,
I think that the general rule in dubio pro reo must be applied by
analogy.

2. The operations by the British fleet.

In my opinion, two standards of judgment can be applied to the
passage of the British fleet on October 22nd : a subjective standard
(intention) and an objective standard (the methods used).

(a) Subjective standard,

As regards the subjective standard, we have one important
indication, the existence of an Order XCU for the passage of the
four British vessels on October 22nd, 1946. Great Britain refused
to produce this Order for security reasons. The Court is entitled
to draw conclusions from this refusal. An endeavour was made
to give a natural explanation: the purpose of the Order was
only to prevent the incident of May 15th, 1946. But if that
was the only purpose of Order XCU, why conceal it? It was
a quite legitimate purpose. There was no reason for hiding from
the Court a quite legitimate purpose. Therefore, in my opinion,
this refusal is an indication against Great Britain and might
justify a presumption or a conclusion that Great Britain had,
on October 22nd, other intentions than merely a test of her right
of passage.

But this conclusion is faced with the presumptio juris of inter-
national law mentioned on pages 120 and 121: presumption of
the legality of a State’s conduct.

This is a strong presumption; it cannot be countered by a
single indication like that of Great Britain’s refusal to communicate
Order XCU to the Court.

Great Britain’s refusal to produce Order XCU gives rise to
suspicions as to her intentions in regard to the passage on
October 22nd; but this is only an indication, and no proof, and
it cannot rebut the presumption that Great Britain had quite
legitimate intentions.

(b) Objective standard.

I admit that the number of vessels was excessive. Great Britain
might make a test with one or two ships ; but four warships made
the passage appear like a naval demonstration, involving an element
of intimidation and even of misuse of the right of passage.

129
DISSENTING OPINION BY Dr. ECER 130

3. Conclusions.

(a) In 1946, there was no clear rule of customary international
law concerning the right of passage for a warship through straits.
The juridical situation was doubtful ; each of the two Parties could
put forward good arguments in support of his claim.

(db) I do not think it has been judicially established that the
passage of the four British vessels on October 22nd, 1946, was
offensive, from the subjective standpoint (intention). It involved
an element of intimidation and of misuse of a right from the objec-
tive standpoint. It might appear to the Albanian authorities and
people as a demonstration of force. But even if this be admitted,
the passage on October 22nd was not of an offensive character such
as would amount to a violation of Albanian sovereignty, in the
absence of judicial proof of an offensive intention.

Il.
Operation ‘ Retail”, November 12th-13th, 1946.

I agree with the decision in the Judgment. But I will add
that, in my opinion, Operation Retail was an intervention, if notin
the political, at least in the police or legal sense. In reality, the
British Navy substituted itself for the Albanian police or judicial
authorities in performing an act which was a quasi-judicial or
police enquiry in Albanian territorial waters—i.e., an act strictly
prohibited by international law.

I think further that the Judgment should mention, amongst
the arguments for its decision, the provisions of the United Nations
Charter, in particular, Article 2, paragraph 4, and Article 42.

The International Court’s task as the juridical instrument of
the United Nations is more far-reaching than that of a domestic
court. A national court is called upon strictly to apply the
law, and nothing more. The cohesion of the national community
is provided for by other means. The decisions of national courts
have not the same importance for the cohesion of the national
community as international justice has for the cohesion of the
international community. The International Court’s task is
therefore to help to strengthen the cohesion of the international
community. The instrument of cohesion of the international
community is the United Nations Charter. It is true international
law, with its source in the new requirements of international life
and the juridical conscience of the peoples. The authority of
the Judgment, and that of the Court as judicial organ of the

130
DISSENTING OPINION BY Dr. ECER 131

United Nations, would be strengthened by a reference to the
provisions of the Charter.

In referring to the Charter, the Judgment would emphasize
that the supreme task of the International Court of Justice is:

That its jurisdiction should contribute to the technical develop-
ment of international law, and also promote peaceful relations
between the States of the world, and thus help to maintain peace.

(Signed) Dr. B. Ecer.

131
